      Case 1:19-cv-04355-LGS-GWG Document 469 Filed 07/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :     ORDER

                 Plaintiff,                                   :       19 Civ. 4355 (LGS) (GWG)

        -v.-                                                  :

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Veronica Kontilai seeks “an Order staying her deposition, until such time as she is
medically cleared by her psychiatrist, Dr. Laurence R. Saben, M.D.” (Docket # 443 at 3). As
reflected in Qube Films, Ltd. v. Padell, 2015 WL 109628 (S.D.N.Y. Jan. 5, 2015), Kontilai’s
burden is to show a “clearly defined, specific and serious injury” that would result from being
deposed. Id. at *2 (citation omitted). Kontilai provides a brief note from Dr. Saben stating that
she should not be deposed until some future time when her condition is stable. 1 However, the
note is entirely conclusory and provides no basis for the psychiatrist’s opinion that the deposition
cannot take place now. Kontilai’s memorandum of law speaks of the “risks associated with
requiring her to perform” at a deposition “over a protracted period of time” (Docket # 443 at 5).
But Dr. Saben never identifies those risks and it is unclear why counsel believes the deposition
will occur over a “protracted period of time.” In light of Kontilai’s failure to provide any
competent evidence that participating in the deposition will constitute a burden to her (beyond
what any person would feel about being deposed), it is unnecessary to consider any prejudice
that would result from delaying it.
        Accordingly, the motion for a protective order (Docket # 443) is denied. Nonetheless, in
an abundance of caution, the Court will direct (1) that the deposition take place by video; (2) that
Kontilai not be deposed for more than 3-1/2 hours in one day; and (3) that if more than 3-1/2
hours of questioning is planned, the second deposition day be scheduled for at least 2 business
days later. Veronica Kontilai is ordered to appear for her deposition on dates agreed upon by the
parties, which shall be no earlier than August 10, 2020. If the parties cannot agree on dates, the



        1
           The Court gives no weight to the double hearsay statement in Kontilai’s reply brief that
“it was reportedly revealed” that Dr. Saben’s “office” stated that Dr. Saben “expects” that
Kontilai could be deposed in 60 days (Docket # 455 at 2). There is no information as to when
this conversation took place, who engaged in it, or why the conversation should be deemed a
reliable indication of Dr. Saben’s medical opinion.
                                                         1
     Case 1:19-cv-04355-LGS-GWG Document 469 Filed 07/23/20 Page 2 of 2




parties may present their proposals for dates by letter on or before August 3, 2020, and the Court
will order the deposition to take place on dates certain.
So Ordered.

Dated: July 23, 2020
       New York, New York




                                                2
